NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

TIMOTHY GRIDER,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-1361
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 17, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Sarasota County; Stephen M. Walker,
Judge.

Timothy Grider, pro se.


PER CURIAM.

             Affirmed. See Martinez v. State, 211 So. 3d 989 (Fla. 2017); Bradley v.

State, 3 So. 3d 1168 (Fla. 2009); Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009);

Brown v. State, 827 So. 2d 1054 (Fla. 2d DCA 2002); Haynes v. State, 106 So. 3d 481

(Fla. 5th DCA 2013); Paul v. State, 830 So. 2d 953 (Fla. 5th DCA 2002).



LaROSE, C.J., and MORRIS and SALARIO, JJ., Concur.